Exhibit 10.1

Summary of Compensation Arrangements for Named Executive Officers of Tompkins
Financial Corporation

The three major components of the Company’s executive officer compensation are
(i) base salary, (ii) annual bonus and (iii) long-term, equity based incentive
awards. Following is a description of the compensation arrangements that were
approved by the Independent Directors at the January 27, 2009, meeting of the
Company’s Board of Directors, upon recommendation of the Compensation Committee
for the Company’s Named Executive Officers, which officers were determined by
reference to the Company’s Proxy Statement on Schedule 14-A, filed April 1, 2008
(the “2008 Proxy”).

Base Salary

On January 27, 2009, the Board of Directors approved the following base annual
salaries, effective January 1, 2009, for the following Named Executive Officers:

 

 

 

 

Stephen S. Romaine

$

390,000

 

James W. Fulmer

$

270,000

 

Francis M. Fetsko

$

225,000

 

Gerald J. Klein, Jr.

$

213,000

 

Gregory J. Hartz

$

211,600

 

Annual Bonus

Upon recommendation of the Compensation Committee, the Board of Directors
approved on January 27, 2009, the following bonus payments for performance in
fiscal 2008:

 

 

 

 

Stephen S. Romaine

$

150,000

 

James W. Fulmer

$

85,000

 

Francis M. Fetsko

$

68,000

 

Gerald J. Klein, Jr.

$

65,300

 

Gregory J. Hartz

$

61,750

 

The foregoing bonuses will be paid during the first quarter of fiscal 2009. The
Compensation Committee considers a number of quantitative and qualitative
performance factors to evaluate the performance of its Named Executive Officers.
These performance factors include: (i) achievement of individual goals; (ii)
contribution to business unit results; and (iii) contribution to corporate
results measured by (a) the Company’s net income as compared to the Company’s
internal targets, (b) increases in earnings per share of the Company’s common
stock for the latest 12 months, (c) the Company’s return on assets, as ranked in
the Federal Reserve Bank Holding Company Performance Report (Peer Group
Percentile), (d) increases in the Company’s stock price over 12 months, and (e)
the Company’s return on equity, as ranked in the Federal Reserve Bank Holding
Company Performance Report (Peer Group percentile).

Named Executive Officers are also entitled to: (i) Company-sponsored matching
contributions on salary deferral pursuant to the Company’s Investment and Stock
Ownership Plan, (ii) amounts paid pursuant to the profit sharing portion of the
Company’s Investment and Stock Ownership Plan and the Company’s Employee Stock
Ownership Plan, (iii) taxable amounts of applicable life insurance premiums paid
on the executive’s behalf by the Company and (iv) certain perquisites, which
include such items as car allowance and club dues.

--------------------------------------------------------------------------------